Exhibit 10.2
HEALTHSPRING, INC.
SEVERANCE AND NONCOMPETITION AGREEMENT
     THIS SEVERANCE AND NONCOMPETITION AGREEMENT (the “Agreement”), dated as of
July 30, 2009, is by and between HealthSpring, Inc., a Delaware corporation (the
“Company”), and Michael G. Mirt (“Executive”).
     WHEREAS, Executive currently serves as President and Chief Operating
Officer of the Company and, as a condition of such employment, the Company and
Executive each agreed to execute this Agreement to provide for certain rights
and obligations as set forth herein.
     NOW THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Severance Benefits. If Executive’s employment is terminated by the
Company without Cause (as defined below) or upon Executive’s resignation with
Good Reason (as defined below), Executive shall be entitled to (i) continue to
receive his base salary as in effect immediately prior to such termination,
payable in regular installments in accordance with the Company’s normal payroll
policies then in effect, and (ii) continue to be eligible to participate in
employee benefit programs for senior executive employees (other than bonus and
incentive compensation plans), at the Company’s cost, to the extent permitted
under the terms of such programs and under applicable law, as special severance
payments from the date of termination for a period of twelve months thereafter
(the “Severance Period”), if and only if Executive has executed and delivered to
the Company the General Release substantially in form and substance as set forth
in Exhibit A attached hereto and the General Release has become effective, and
only so long as Executive has not revoked or breached the provisions of the
General Release or breached the provisions of Section 2 or 3 hereof and does not
apply for unemployment compensation chargeable to the Company or any Subsidiary
during the Severance Period. Executive shall not be entitled to any other
salary, compensation, or benefits after termination of his employment, except as
specifically provided for in the Company’s employee benefit plans or as
otherwise expressly required by applicable law. Unless Executive is terminated
by the Company or its successor without Cause in connection with or within
twelve months following a Change of Control (as defined below), the amounts
payable pursuant to this Section 1 shall be reduced by the amount of any
compensation Executive receives with respect to any other employment during the
Severance Period; provided that Executive shall have no duty or obligation to
seek other employment during the Severance Period or otherwise mitigate damages
hereunder. Upon request from time to time, Executive shall furnish the Company
with a true and complete certificate specifying any such compensation earned or
received by him from any Person other than the Company during the Severance
Period. All payments required to be made, or other benefits required to be
provided, by the Company hereunder to Executive or Executive’s dependents,
beneficiaries, or estate will be subject to the withholding of such amounts
relating to tax and other payroll deductions as may be required by law.
     2. Noncompete/Nonsolicitation.
     2.1 In further consideration of the benefits to Executive hereunder and as
a condition of his continued employment with the Company, Executive acknowledges
that during the course of his employment with the Company and its Subsidiaries
(as defined below), he will become familiar with the Company’s and its
Subsidiaries’ trade secrets and with other Confidential Information (as defined
below) concerning the Company and its Subsidiaries and that his services

 



--------------------------------------------------------------------------------



 



have been and shall continue to be of special, unique, and extraordinary value
to the Company and its Subsidiaries. Executive agrees that, during his
employment with the Company and for twelve months thereafter (the “Noncompete
Period”), he shall not directly or indirectly own any interest in, manage,
control, participate in, consult with, render services for, be employed in an
executive, managerial or administrative capacity by, or in any manner engage in
any business within the United States that is engaging in the businesses of the
Company or its Subsidiaries, as such businesses exist at any time during his
employment with the Company or, as of the date of termination of such
employment, are contemplated to exist during the twelve-month period following
the date of termination of employment (the “Restricted Business”). Nothing
herein shall prohibit Executive from (i) being a passive owner of not more than
2% of the outstanding stock of any class of a corporation that is publicly
traded, so long as Executive has no active participation in the business of such
corporation; or (ii) becoming employed, engaged, associated or otherwise
participating with a separately managed division or Subsidiary of a competitive
business that does not engage in the Restricted Business (provided that
Executive’s services are provided only to such division or Subsidiary); or
(iii) accepting employment with any federal or state government or governmental
subdivision or agency.
     2.2 During the Noncompete Period, Executive shall not directly or
indirectly through another Person (i) induce or attempt to induce any employee
of the Company or any Subsidiary to leave the employ of the Company or such
Subsidiary, or in any way interfere with the relationship between the Company or
any Subsidiary and any employee thereof; (ii) hire any Person who was an
employee of the Company or any Subsidiary at any time during the twelve-month
period immediately prior to the termination of his employment with the Company;
or (iii) induce or attempt to induce any member, provider, payor or other
business relation of the Company or any Subsidiary to cease or materially reduce
doing business with the Company or such Subsidiary, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary (including, without limitation,
making any negative or disparaging statements or communications regarding the
Company or its Subsidiaries). Notwithstanding the foregoing, nothing in this
Agreement shall prohibit Executive from employing an individual (i) with the
consent of the Company or (ii) who responded to general solicitations in
publications or on websites, or through the use of search firms, so long as such
general solicitations or search firm activities are not targeted specifically at
an employee of the Company or any of its Subsidiaries. In addition, nothing in
this Agreement will prohibit the making of any truthful statements made by any
Person in response to a lawful subpoena or legal proceeding or to enforce such
Person’s rights under this Agreement, or any other agreement between Executive,
the Company, and its Subsidiaries.
     3. Confidentiality; Trade Secrets.
     3.1 Executive acknowledges that the Company and its Subsidiaries
continually develop Confidential Information, that Executive may develop
Confidential Information for the Company or its Subsidiaries, and that Executive
may learn of Confidential Information during the course of his employment.
Executive agrees that all Confidential Information that Executive creates or to
which Executive has access as a result of Executive’s employment, whether before
or after the date of this Agreement, is and shall remain the sole and exclusive
property of the Company and that Executive will comply with the policies and
procedures of the Company and its Subsidiaries for protecting Confidential
Information. Executive further agrees that, except as required for the proper
performance of Executive’s duties for the Company or as required by applicable
law (and then only to the extent required), Executive will not, directly or
indirectly, use for Executive’s own benefit or gain, or assist others in the
application of or disclose any Confidential Information. Executive understands
and agrees that these restrictions will continue to apply after Executive’s
employment terminates, regardless of the reason for termination and

2



--------------------------------------------------------------------------------



 



regardless whether Executive is receiving or is entitled to receive any payments
or other benefits under this Agreement.
     3.2 Executive acknowledges that all discoveries, concepts, ideas,
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, patent applications, copyrightable work and mask work
(whether or not including any Confidential Information) and all registrations or
applications related thereto, all other proprietary information and all similar
or related information (whether or not patentable) that relate to the Company’s
or any of its Subsidiaries’ actual or anticipated business, research and
development or existing or future products or services and that are conceived,
developed or made by Executive (whether alone or jointly with others) while
employed by the Company and its Subsidiaries, whether before or after the date
of this Agreement (“Work Product”), belong to the Company or such Subsidiary.
Executive shall promptly disclose all patentable inventions and other material
Work Product to the Board of Directors and, at the Company’s expense, perform
all actions reasonably requested by the Board of Directors (whether during or
after his employment with the Company) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments). Executive acknowledges that all Work Product shall be deemed
to constitute “works made for hire” under the U.S. Copyright Act of 1976, as
amended. In accordance with Title 19, Section 805 of the Delaware Code,
Executive is hereby advised that this Section 3.2 regarding the Company’s and
its Subsidiaries’ ownership of Work Product does not apply to any invention for
which no equipment, supplies, facilities or trade secret information of the
Company or any Subsidiary was used and which was developed entirely on
Executive’s own time, unless (i) the invention relates to the business of the
Company or any Subsidiary or to the Company’s or any Subsidiaries’ actual or
demonstrably anticipated research or development, or (ii) the invention results
from any work performed by Executive for the Company or any Subsidiary.
     4. Enforceability and Remedies.
     4.1 Executive agrees that the restrictions on, and other provisions
relating to, Executive’s activities contained in this Agreement are fully
reasonable and necessary to protect the goodwill, Confidential Information and
other legitimate interests of the Company. Executive also acknowledges and
agrees that, were Executive to breach the provisions of this Agreement, the harm
to the Company would be irreparable. Executive therefore agrees that in the
event of such a breach or threatened breach the Company shall, in addition to
any other remedies available to it, have the right to obtain preliminary and
permanent injunctive relief against any such breach without having to post bond.
Executive further agrees that, in addition to any other relief awarded to the
Company as a result of Executive’s breach of any of the provisions of this
Agreement, the Company shall be entitled to recover all payments made to
Executive or on Executive’s behalf hereunder.
     4.2 Executive hereby agrees that in the event any provision of this
Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too long a time, too large a
geographic area, or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.
     5. Definitions. Words or phrases which are initially capitalized or within
quotation marks shall have the meanings provided in this Section 5 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:
     “Act” shall mean the Securities Exchange Act of 1934, as amended.

3



--------------------------------------------------------------------------------



 



     “Cause” shall mean, with respect to Executive, one or more of the
following: (i) the conviction of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving material
dishonesty or fraud with respect to the Company or any of its Subsidiaries;
(ii) reporting to work under the influence of illegal drugs, the use of illegal
drugs (whether or not at the workplace) or other repeated conduct causing the
Company or any of its Subsidiaries substantial public disgrace or disrepute or
substantial economic harm, which is not cured within 20 days following written
notice thereof to the Executive; (iii) material and repeated failure to perform
his duties as reasonably directed by the Board of Directors or the Company’s
Chief Executive Officer, which is not cured within 20 days following written
notice thereof to the Executive; (iv) breach of fiduciary duty or engaging in
gross negligence or willful misconduct with respect to the Company or any of its
Subsidiaries; or (v) any other material breach of this Agreement which is not
cured within 20 days after written notice thereof to Executive.
     “Change of Control” shall be deemed to take place if hereafter (i) any
Person becomes the “beneficial owner” (as defined in Rule 13d-3 under the Act)
of securities of the Company representing more than 50% of the combined voting
power of the Company’s then-outstanding securities; or (ii) the Company is a
party to a merger, consolidation, sale of assets or other reorganization, or a
proxy contest, as a consequence of which members of the Board of Directors in
office immediately prior to such transaction or event constitute less than a
majority of the Board of Directors thereafter. Notwithstanding the foregoing
provisions of this paragraph, a “Change of Control” will not be deemed to have
occurred solely because of the occurrence of a leveraged buyout or
recapitalization of the Company in which the Executive participates as an equity
investor.
     “Confidential Information” shall mean any and all information of the
Company and its Subsidiaries that is not generally known by others with whom
they compete or do business, or with whom they plan to compete or do business,
and any and all information, which, if disclosed by the Company or any of its
Subsidiaries, would assist in competition against any of them. Confidential
Information includes without limitation such information relating to the
financial performance and strategic plans of the Company and its Subsidiaries.
Confidential Information also includes any and all information that the Company
or any of its Subsidiaries has received from others with any understanding that
it would not be disclosed.
     “Good Reason” shall mean if Executive resigns from his employment with the
Company and its Subsidiaries as a result of one or more of the following
reasons: (i) the Company reduces the amount of his base salary; (ii) the Company
materially reduces his responsibilities, which is not cured within 20 days after
written notice thereof to the Company; or (iii) the relocation of the Company’s
principal executive offices and/or the location at which Executive provides
services pursuant to this Agreement to a location outside the metropolitan
Nashville, Tennessee area; provided that written notice of Executive’s
resignation for Good Reason must be delivered to the Company within 45 days
after the occurrence of any such event in order for Executive’s resignation with
Good Reason to be effective hereunder.
     “Person” means an individual, a corporation, an association, a partnership,
an estate, a trust or other entity or organization (including a “group” as
defined in Section 13(d)(3) or 14(d)(2) of the Act), other than the Company or
any of its Subsidiaries or affiliates.
     “Subsidiary” shall mean any corporation, partnership, limited liability
company, or other business entity of which more than 50% of the total voting
power of shares of stock or other ownership interests is owned by the Company.
     6. Assignment. Neither the Company nor Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this

4



--------------------------------------------------------------------------------



 



Agreement without Executive’s consent in the event that the Company shall
hereafter effect a Change of Control. This Agreement shall inure to the benefit
of and be binding upon the Company, its successors (including without limitation
any transferee of all or substantially all of its assets), and permitted assigns
and upon Executive, Executive’s executors, administrators, heirs, and permitted
assigns.
     In the event of any Change of Control as described above, references to the
Company in this Agreement shall, unless the context suggests otherwise, be
deemed to include the entity resulting from such Change of Control of the
Company.
     7. Notices. Any and all notices, requests, demands, acceptances,
appointments and other communications provided for by this Agreement shall be in
writing (including electronic mail or similar electronic transmission) and shall
be effective when actually delivered in person or, if mailed, five days after
having been deposited in the United States mail, postage prepaid, registered or
certified and addressed to Executive at Executive’s last known address on the
books of the Company or, in the case of the Company, addressed to its principal
place of business, attention of Chief Executive Officer, or to such other
address as either party may specify by notice to the other.
     8. Release. As a condition to receiving the payments and benefits provided
for in Section 1 of this Agreement, Executive agrees to sign, at the time of
Executive’s termination of employment, a release in substantially the form
attached hereto as Exhibit A.
     9. Section 409A. It is intended that (1) each installment of the payments
provided under this Agreement is a separate “payment” for purposes of
Section 409A of the United States Internal Revenue Code of 1986 (the “Code”),
and (2) that the payments satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant,
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to Executive pursuant to this Agreement are or may become subject to
the additional tax under Code Section 409A(a)(1)(B) or any other taxes or
penalties imposed under Code Section 409A (“Section 409A Taxes”) if provided at
the time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six months after the date of Executive’s
“separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of Section 409A
Taxes. Any payments delayed pursuant to this Section 9 shall be made in a lump
sum on the first day of the seventh month following Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)), or
such earlier date that, as determined by the Company, is sufficient to avoid the
imposition of any Section 490A Taxes.
     10. Miscellaneous. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement. Nothing herein shall be deemed to create an
employment contract. This Agreement may not be modified, waived, or discharged
unless such waiver, modification, or discharge is agreed to in a writing signed
by Executive and a duly authorized officer of the Company. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Delaware, without giving effect to choice
of law or conflict of law rules or provisions thereof. The parties agree that,
in the event it becomes necessary to seek judicial remedies for the breach or
threatened breach of this Agreement, the prevailing party will be entitled, in
addition to all other remedies, to recover from the non-prevailing party
reasonable attorneys’ fees and costs upon the entry of a final nonappealable
judgment. Each party shall perform such further acts and execute and deliver
such further documents as may be reasonably necessary to carry out the
provisions of this Agreement. By accepting this agreement, Executive hereby
agrees and

5



--------------------------------------------------------------------------------



 



acknowledges that the Company makes no representations with respect to the
application of Code Section 409A to any tax, economic, or legal consequences of
any payments payable to Executive hereunder (including, without limitation,
payments pursuant to Section 1 above) and, by the acceptance of this Agreement,
Executive agree to accept the potential application of Code Section 409A to the
tax and legal consequences of payments payable to Executive hereunder
(including, without limitation, payments pursuant to Section 1 above). The
parties agree to cooperate in good faith to amend such documents and to take
such actions as may be necessary or appropriate to comply with Code
Section 409A.
     This Agreement may be executed in two or more counterparts, each of which
shall be an original and all of which together constitute one and the same
instrument. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law, or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

            HEALTHSPRING, INC.
      By:   /s/ J. Gentry Barden         J. Gentry Barden        Its: Senior
Vice President     

            EXECUTIVE
      /s/ Michael G. Mirt       Michael G. Mirt           

6



--------------------------------------------------------------------------------



 



Exhibit A
GENERAL RELEASE
         I,                     , in consideration of and subject to the
performance by HealthSpring, Inc., a Delaware corporation (together with each of
its Subsidiaries, the “Company”), of its obligations under the Severance and
NonCompetition Agreement, dated as of the date as of                      (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its affiliates and all present and former directors, officers,
agents, representatives, employees, successors and assigns of the Company and
its affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

1.   I understand that any payments or benefits paid or granted to me under
Section 1 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 1 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates. I also acknowledge and represent that I have received all payments
and benefits that I am entitled to receive (as of the date hereof) by virtue of
any employment by the Company.   2.   Except as provided in paragraph 4 below, I
knowingly and voluntarily (for myself, my heirs, executors, administrators and
assigns) release and forever discharge the Company and the other Released
Parties from any and all claims, suits, controversies, actions, causes of
action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date this General Release becomes
effective and enforceable) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, may have, which arise out of or
are connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
  3.   I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.  
4.   I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the

A-1



--------------------------------------------------------------------------------



 



5.   Company in compliance with the terms of the Agreement shall not serve as
the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).   6.   In signing this
General Release, I acknowledge and intend that it shall be effective as a bar to
each and every one of the Claims hereinabove mentioned or implied. I expressly
consent that this General Release shall be given full force and effect according
to each and all of its express terms and provisions, including those relating to
unknown and unsuspected Claims (notwithstanding any state statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 as of the
execution of this General Release.   7.   I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.   8.   I agree
that I will forfeit all amounts payable by the Company pursuant to the Agreement
if I challenge the validity of this General Release. I also agree that if I
violate this General Release by suing the Company or the other Released Parties,
I will pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by me pursuant to the Agreement.   9.   I agree that this General
Release is confidential and agree not to disclose any information regarding the
terms of this General Release, except to my immediate family and any tax, legal
or other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. Notwithstanding anything herein to the contrary, each of the
parties (and each affiliate and person acting on behalf of any such party) agree
that each party (and each employee, representative, and other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of this transaction contemplated in the
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party or such person relating to such tax
treatment and tax structure, except to the extent necessary to comply with any
applicable federal or state securities laws. This authorization is not intended
to permit disclosure of any other information including (without limitation)
(i) any portion of any materials to the extent not related to the tax treatment
or tax structure of this transaction, (ii) the identities of participants or
potential participants in the Agreement, (iii) any financial information (except
to the extent such information is related to the tax treatment or tax structure
of this transaction), or (iv) any other term or detail not relevant to the tax
treatment or the tax structure of this transaction.   10.   Any non-disclosure
provision in this General Release does not prohibit or restrict me (or my
attorney) from responding to any inquiry about this General Release or its
underlying facts and circumstances by the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or governmental entity.

A-2



--------------------------------------------------------------------------------



 



11.   I agree to reasonably cooperate with the Company in any internal
investigation, any administrative, regulatory, or judicial proceeding or any
dispute with a third party.   12.   I agree not to disparage the Company, its
past and present investors, officers, directors or employees or its affiliates
and to keep all confidential and proprietary information about the past or
present business affairs of the Company and its affiliates confidential in
accordance with the terms of the Agreement unless a prior written release from
the Company is obtained. I further agree that as of the date hereof, I have
returned to the Company any and all property, tangible or intangible, relating
to its business, which I possessed or had control over at any time (including,
but not limited to, company-provided credit cards, building or office access
cards, keys, computer equipment, manuals, files, documents, records, software,
customer data base and other data) and that I shall not retain any copies,
compilations, extracts, excerpts, summaries or other notes of any such manuals,
files, documents, records, software, customer data base or other data.   13.  
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect (i) any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof, (ii) any rights or obligations under applicable
law which cannot be waived or released pursuant to an agreement, (iii) any
rights to payments or benefits under Section 1 of the Agreement, (iv) my rights
of indemnification and directors and officers insurance coverage to which I may
be entitled solely with regards to my service as an officer or director of the
Company; (v) my rights with regard to accrued benefits under any employee
benefit plan, policy or arrangement maintained by the Company or under COBRA;
and (vi) my rights as a stockholder or other equityholder of the Company and/or
its affiliates.   14.   Whenever possible, each provision of this General
Release shall be interpreted in, such manner as to be effective and valid under
applicable law, but if any provision of this General Release is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a)   I HAVE READ IT CAREFULLY;   (b)   I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;   (c)   I VOLUNTARILY CONSENT TO EVERYTHING IN IT;   (d)  
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;   (e)   I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON [                    
     ,           ] TO CONSIDER IT AND THE CHANGES MADE SINCE THE
[                          ,           ]

A-3



--------------------------------------------------------------------------------



 



(f)   VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY PERIOD;   (g)   THE CHANGES TO THE AGREEMENT SINCE [_________, ___]
EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.   (h)   I UNDERSTAND THAT I
HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS
RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD
HAS EXPIRED;   (i)   I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND
VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND   (j)   I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE
MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN
WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

                 
DATE:
               
 
 
 
     
 
   

A-4